Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 1 of 13        PageID #: 948




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                   CR. NO. 16-00172 JMS (01)

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             MOTION FOR COMPASSIONATE
       vs.                                   RELEASE, ECF NOS. 77 & 81

 NAVY KAPELI, (01)

             Defendant.


             ORDER DENYING DEFENDANT’S MOTION FOR
              COMPASSIONATE RELEASE, ECF NOS. 77 & 81

                              I. INTRODUCTION

             Defendant Navy Kapeli (“Defendant”) moves, pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), for compassionate release from Lompoc FCI (“Lompoc”),

based on several pre-existing medical conditions and because he previously

contracted COVID-19 while at Lompoc. The court determines that Defendant has

failed to show extraordinary and compelling reasons to warrant release, and, even

if he had, the court would deny the motion based on a consideration of the

applicable 18 U.S.C. § 3553(a) factors. Thus, for the following reasons, the

motion is DENIED.
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 2 of 13                PageID #: 949




                                  II. BACKGROUND

              Defendant is a 33-year-old inmate incarcerated at Lompoc, and

is scheduled for release from custody on October 18, 2025. See https://www.bop.

gov/inmateloc/ (last visited September 23, 2020).

              On October 19, 2016, Defendant pled guilty to four counts of an

Indictment: 1) conspiracy to distribute, and possess with intent to distribute, 50

grams or more of methamphetamine (count 1); 2) distribution of 50 grams or more

of methamphetamine (count 2); 3) distribution of 5 grams or more of

methamphetamine (count 4); and 4) distribution of 5 grams or more of

methamphetamine (count 5). See ECF Nos. 23 & 51. On February 9, 2017,

Defendant was sentenced to a total term of 132 months imprisonment, and a total

term of five years of supervised release. ECF Nos. 66 & 70.1

              Defendant submitted a request for compassionate release to Lompoc’s

Warden on June 12, 2020. See ECF No. 77-14. As of July 24, 2020, the Warden

had not responded to that request. See ECF No. 77 at PageID #325. On August 5,

2020, Defendant, acting pro se, filed the instant motion for compassionate release.




       1
          Defendant’s total offense level 33, Criminal History Category II, resulted in an
advisory United States Sentencing Guideline range of 151 to 188 months incarceration. The
court varied downward based on the 18 U.S.C. § 3553(a) factors and sentenced Defendant to a
total term of 132 months. See ECF No. 71.

                                              2
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 3 of 13            PageID #: 950




Id. at PageID #316. The Office of the Federal Public Defender entered an

appearance for Defendant and filed a Supplemental Memorandum in Support of

the Motion for Compassionate Release on September 1, 2020. See ECF Nos. 80,

81, & 83. On September 15, 2020, the Government filed its Response, ECF No.

85, and on September 18, 2020, Defendant filed a Reply. ECF No. 88.

               The court decides the motion without a hearing pursuant to Local

Rule 7.1(c).

                                  III. DISCUSSION

A.    Legal Standard

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....

                                            3
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 4 of 13          PageID #: 951




             and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing
             Commission[.]

             Thus, the court may reduce Defendant’s sentence if: (1) Defendant

has exhausted the required administrative remedies; (2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and (3) the

reduction is consistent with applicable Sentencing Commission’s policy

statements. Here, both parties agree that Defendant has exhausted his

administrative remedies. See ECF No. 81 at PageID #455-56 & ECF No. 85 at

PageID #781.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

Defendant, that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

             Guideline § 1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal

medical condition, deterioration of health due to advanced age, and extenuating


                                          4
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 5 of 13                  PageID #: 952




family circumstances—along with a fourth, catch-all provision granting discretion

to the Bureau of Prisons (“BOP”) Director to determine whether other

extraordinary and compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D).

In a detailed analysis, this court previously determined that the “discretion to

determine whether ‘other’ extraordinary and compelling reasons exist granted by

[Guideline § 1B1.13 n.1(D)] to the BOP Director applies equally to the court when

ruling on motions for compassionate release.” United States v. Hernandez, 2020

WL 3453839, at *4 (D. Haw. June 24, 2020). The court incorporates that analysis

here.

B.      Extraordinary and Compelling Reasons Do Not Warrant Release

              Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bolden,

2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he

should be released from custody because: (1) he is obese, 2 suffers from

hypertension, and has a history of head trauma and intermittent chronic headaches;



        2
          Defendant claims that he has a BMI of 31.3 based on his height of 5’7” and his self-
reported weight of 200 pounds. See ECF No. 81 at PageID #456. The BOP medical records do
not reflect Defendant’s current weight, with the most recent entry on January 28, 2019 showing a
weight of 180 pounds. See ECF No. 81-7 at PageID #694. Regardless, for purposes of this
Motion, the court assumes that Defendant presently weighs 200 pounds, with a BMI of 31.3.

                                               5
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 6 of 13                   PageID #: 953




and (2) in April 2020 he contracted COVID-19 at Lompoc, is in “danger of

reinfection,” and the risk he faces must be viewed in light of the historical high

number of COVID-19 infections at Lompoc. See ECF No. 81 at PageID #462-63,

475. Defendant also discusses several 18 U.S.C. § 3553(a) factors that support his

motion. The court addresses each argument in turn.

              The court agrees that Defendant has underlying medical conditions

that place him or might place him at an increased risk for severe illness from

COVID-19. According to the Centers for Disease Control and Prevention

(“CDC”), individuals with “[o]besity (body mass index [BMI] 30 or higher)” fall

into a high-risk category. See https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited September 23,

2020). Further, an individual with hypertension “might be at an increased risk.”

Id. In short, Defendant’s pre-existing medical conditions place him at an increased

risk should he again contract COVID-19.

                Although Lompoc 3 certainly was a COVID-19 “hot spot” several

 months ago, the same does not appear to be true at the present time. BOP reports

 that out of a total of 974 inmates tested at Lompoc, 765 have tested positive for



       3
          Lompoc presently houses 979 inmates. See bop.gov/locations/institutions/lof/ (last
visited September 23, 2020).

                                               6
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 7 of 13                    PageID #: 954




 COVID-19. See https://www.bop.gov/coronavirus/ (COVID-19 resource page)

 (last visited September 23, 2020). But BOP currently reports “confirmed active

 cases” are limited to no inmates and 3 staff members. Id. Thus, Lompoc simply

 does not pose the threat it did several months ago.4

                That Defendant previously contracted COVID-19 and has since

 recovered counsels, albeit slightly, against a finding of extraordinary or

 compelling reasons to warrant granting the motion for compassionate release.5

 Although there are certainly reported cases of reinfection, much remains

 unknown about the risk of COVID-19 reinfection. As stated by the University of

 Maryland Medical System:

                There are still many unknowns when it comes to
                coronavirus immunity. At this time, there is currently no
                way to know if novel coronavirus (SARS-CoV-2)
                induces immunity and how long any immunity could last.

                Other types of coronaviruses, such as MERS, do induce


       4
           In his Reply, Defendant argues that BOP is engaged in minimal testing at Lompoc, and
this “call[s] into question the BOP’s claim that there are no active inmate COVID-19 cases at the
facility.” ECF No. 88 at PageID #804. But even if true, the court is left with little to no
information on the current state of COVID-19 within Lompoc. In other words, to argue that the
reporting of active cases may be minimized by a lack of testing does not necessarily mean that
Lompoc continues to have a significant number of cases, reported or not.
       5
           The Defendant provides substantial evidence of the significant hardship he has endured
as a result of his illness, including that his mother passed away while he was in quarantine.
Further, he reports that “he still has chronic shortness of breath, tightness in his chest, and is
easily fatigued.” See ECF No. 81 at PageID #465. The court considers these facts, along with
the totality of the circumstances, in ruling on Defendant’s § 3582(c)(1)(A) motion.

                                                7
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 8 of 13            PageID #: 955




             immunity, often for several years. Many hope that
             SARS-CoV-2 will behave similarly.

             Unfortunately, the data is not cut-and-dry. Most studies
             of immunity to coronaviruses, including SARS-CoV-2,
             focus on people who had severe disease and were
             hospitalized for their condition. There is significantly
             less data on the immune response in people who had
             mild symptoms or were asymptomatic.

             On the other hand, scientists have not been able to
             confirm any cases of reinfection after novel coronavirus
             recovery. Some anecdotal evidence has emerged in
             multiple countries. However, it’s possible that these
             patients falsely tested negative for the virus after their
             symptoms subsided and continued to harbor the virus.

             All of these unknowns are why the Centers for Disease
             Control and Prevention and the World Health
             Organization currently state that there is no evidence to
             suggest novel coronavirus infection imparts immunity.
             More research needs to be done.

 https://www.umms.org/coronavirus/what-to-know/diagnosis-symptoms/immunity

 (last visited September 23, 2020). The CDC has made a similar statement:

             The immune response, including duration of immunity,
             to SARS-CoV-2 infection is not yet understood.
             Patients infected with other betacoronaviruses (MERS-
             CoV, HCoV-OC43), the genus to which SARS-CoV-2
             belongs, are unlikely to be re-infected shortly (e.g., 3
             months or more) after they recover. However, more
             information is needed to know whether similar immune
             protection will be observed for patients with COVID-
             19.



                                         8
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 9 of 13        PageID #: 956




 See https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (answering the

 question “Can people who recover from COVID-19 be re-infected with SARS-

 CoV-2?”) last visited September 23, 2020). Some courts have concluded that the

 dangers associated with COVID-19 are not a ground for relief for someone who

 had the disease and recovered. See e.g., United States v. Risley, 2020 WL

 4748513, at *6-7 (E.D. Cal. Aug. 17, 2020); United States v. Molley, 2020 WL

 3498482, at *2 (W.D. Wash. June 29, 2020); United States v. Malecki, 2020 WL

 4013050, at *5 (W.D.N.Y. July 16, 2020); United States v. Zubkov, 2020 WL

 2520696, at *3 (S.D.N.Y. May 18, 2020); United States v. Hennessey, 2020 WL

 4209020, at *1 (D. Minn. July 22, 2020). Others have concluded an inmate

 recovered from COVID-19 may still be able to demonstrate extraordinary

 circumstances justifying release from custody. See United States v. Yellin, 2020

 WL 3488738, at *3 (S.D. Cal. June 26, 2020); United States v. Sholler, 445 F.

 Supp. 3d 265, 271 (N.D. Cal. May 15, 2020).

             The court finds that based on the existing evidence, Defendant has

 failed to demonstrate that extraordinary and compelling reasons warrant

 compassionate release. Although Defendant’s obesity places him at a higher risk

 for complications from COVID-19, and his hypertension might do so, he has




                                         9
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 10 of 13                   PageID #: 957




 already contracted COVID-19 and is 33 years old. 6 Further, the number of

 COVID-19 cases at Lompoc appears to have dropped dramatically over the past

 few months. In short, although Defendant has demonstrated that his obesity and

 hypertension places him at a higher risk if he contracts COVID-19, he has failed

 to meet his burden to show extraordinary and compelling reasons warrant

 compassionate release.

C.     Section 3553(a) Factors

              Even if Defendant had demonstrated that the required extraordinary

and compelling reasons exist to justify compassionate release, the court would

deny the motion based on a consideration of the § 3553(a) factors.

              As relevant to this case, the § 3553(a) factors include: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; 7 and (2) the need for the sentence imposed (a) to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for


       6
          Several courts have determined that obesity—alone or paired with hypertension—does
not by itself provide adequate grounds for compassionate release. See, e.g., United States v.
Lavatai, 2020 WL 4275258, at *1-2 (D. Haw. July 24, 2020); United States v. Wilfred, 2020 WL
4365531, at *5 (E.D. La. July 30, 2020); United States v. Gordon, 2020 WL 3971013, at *3
(E.D. Mich. July 14, 2020); United States v. Whiteman, 2020 WL 4284619, at *1 (E.D. Pa. July
27, 2020); United States v. Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020); United
States v. Wax, 2020 WL 3468219, at *2-3 (D.N.J. June 25, 2020).
       7
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011).

                                               10
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 11 of 13                   PageID #: 958




the offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the

public from further crimes of the defendant; and (d) to provide the defendant with

needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner. 18 U.S.C. § 3553(a)(1)-(2). And under the

parsimony clause, the court must “impose a sentence sufficient, but not greater

than necessary, to comply with the purposes set forth” in § 3553(a)(2).

              Defendant trafficked in substantial quantities of methamphetamine.

See Presentence Investigation Report (“PSR”) ¶¶ 12-26, ECF No. 55 at PageID

#147-50. For example, Defendant told investigators that the most

methamphetamine he had purchased from one supplier was two pounds, while the

most he obtained from another was ten pounds. Id. ¶¶ 21-22, ECF No. 55 at

PageID #149. Further, Defendant received a two-level upward adjustment under

the Guidelines for his role in the offense. Id. ¶ 44, ECF No. 55 at PageID #153.

Defendant has a 2006 conviction from Robbery in the Second Degree and a 2007

conviction for Abuse of a Family/Household Member. 8 These prior convictions



       8
          Defendant claims that he “successfully completed” terms of probation for these
offenses. ECF No. 81 at PageID #476. Although he was eventually discharged from probation
in both cases, Defendant violated the terms of his probation on multiple occasions prior to his
discharge. PSR ¶¶ 54-55, ECF No. 55 at PageID #155-56. Further, Defendant violated his
conditions of release in this case by leaving an inpatient drug treatment center prior to
completing that program. See ECF Nos. 32, 37, 39.


                                               11
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 12 of 13                PageID #: 959




placed him at the time of sentencing in a Criminal History Category III. Id. ¶¶ 54-

55, 58, ECF No. 55 at PageID #155-56.

               Further, Defendant still has a significant portion of his sentence to

serve—he is not scheduled for release from custody until October 18, 2025, over

five years from now. See https://www.bop.gov/inmateloc/ (last visited September

23, 2020). 9

               In mitigation, Defendant points out that he has completed a number of

programs while in custody, that he has maintained strong family and community

support, and that he has a release plan that mitigates any danger that he might pose.

ECF No. 81 at PageID # 476-77.

               Considering all of the § 3553(a) factors, including the offense

conduct, Defendant’s criminal history, Defendant’s post-offense conduct, and the

time remaining on Defendant’s sentence, reducing Defendant’s sentence to time

served would undermine the goals of sentencing set forth in § 3553(a)(2).



       9
         When evaluating the § 3553(a) factors, courts consider the amount of time remaining
on a defendant’s sentence—whether short or long—in determining whether to grant
compassionate release. See e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir.
2020); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020); United States v. Maka,
2020 WL 2544408, at *4 (D. Haw. May 19, 2020); United States v. Bogdanoff, ___ F. Supp. 3d
___, 2020 WL 2307315, at *6 (E.D. Pa. May 8, 2020); United States v. Moskop, 2020 WL
1862636, at *1-2 (S.D. Ill. Apr. 14, 2020); United States v. Farmer, 2020 WL 4057550, at *2
(N.D. Ohio July 20, 2020); United States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8,
2020).

                                             12
Case 1:16-cr-00172-JMS Document 89 Filed 09/23/20 Page 13 of 13                PageID #: 960




              In sum, the court finds that Defendant has not established the requisite

extraordinary and compelling reasons to warrant compassionate release, and, even

if he did, the court would deny the motion based on the relevant § 3553(a) factors.

                                  IV. CONCLUSION

              For the foregoing reasons, Defendant’s motion for compassionate

release, ECF Nos. 77 & 81, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, September 23, 2020.



                                                      /s/ J. Michael Seabright
                                                     J. Michael Seabright
                                                     Chief United States District Judge




United States v. Kapeli, Cr. No. 16-00172 JMS, Order Denying Defendant’s Motion for
Compassionate Release, ECF Nos. 77 & 81



                                            13
